          Case 2:19-cv-13191-DMD Document 29 Filed 01/04/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 SANDY M. KELLER                                                                CIVIL ACTION

 VERSUS                                                                            NO. 19-13191

 LOUIS DEJOY, UNITED STATES                                                        SECTION (3)
 POSTMASTER GENERAL

                                                ORDER

        Before the Court is a Joint Motion to Set New Trial Date and Existing Deadlines to Match

New Trial Date (Rec. Doc. No. 25). In light of COVID-19 General Order 20-13, which suspends

jury trials in this district until at least March 1, 2021,

        IT IS ORDERED that the Joint Motion to Set New Trial Date and Existing Deadlines to

Match New Trial Date (Rec. Doc. No. 25) is GRANTED and the jury trial scheduled for January

25, 2021 is cancelled.

        IT IS FURTHER ORDERED that the pretrial conference scheduled for Monday,

January 11, 2021, at 1:30 p.m. shall proceed as a telephone status and scheduling conference

with the Court. The Court will provide counsel with the call-in information prior to the conference.

        New Orleans, Louisiana, this 4th day of January, 2021.


                                                 _____________________________________
                                                 DANA M. DOUGLAS
                                                 UNITED STATES MAGISTRATE JUDGE
